Order filed February 21, 2013




                                  In The

                           Court of Appeals
                                  For The

                        First District of Texas
                                ___________

                           NO. 01-12-00415-CR
                                ____________

                     RAFAEL NAVARRO, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 23rd District Court
                        Brazoria County, Texas
                      Trial Court Cause No. 66134

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibit 1, a CD.

      The clerk of the 23rd District Court is directed to deliver to the Clerk of this
court the original of State's exhibit 1, a CD, on or before February 28, 2013. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's exhibit 1, a CD, to the
clerk of the 23rd District Court.



                                    PER CURIAM


Panel consists of Justices Jennings, Bland and Massengale.